Citation Nr: 1136118	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  99-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a May 1997 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) - which, in relevant part, denied the Veteran's claim for service connection for PTSD.

With respect to this claim for service connection for PTSD, the RO had sent the Veteran a letter on December 14, 1995 requesting that he submit information concerning any stressful incidents that he had experienced during his military service.  The RO denied his claim in an undated letter and noted that if evidence was not received before December 14, 1996, one year from the date of the RO's initial request, his claim would be considered abandoned.  See 38 C.F.R. § 3.158(a).  He responded by submitting a stressor statement in March 1996 (received in October 1996) outlining his claimed stressors.  Hence, he did not abandon his claim for PTSD because he submitted the requested information concerning this claim prior to the December 14, 1996 deadline.

The Board remanded this claim in November 2000 and again in July 2004 for further development and consideration.

In June 2008, the Board granted the Veteran's motion to advance his case on the docket.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).

The Board subsequently issued a decision in July 2008 denying other claims the Veteran also had appealed - for service connection for hives and headaches, including as secondary to herbicide exposure, but again remanding this remaining claim for PTSD for still further development and consideration.


In April 2009, the Board issued a decision denying this remaining for PTSD, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  The Court issued a memorandum decision in January 2011 vacating the Board's decision denying this claim and remanding this claim to the Board for still further development and consideration - including providing the Veteran a VA compensation examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Court also indicated there needs to be consideration of the revised version of 38 C.F.R. § 3.304(f)(3) (2010), since the Veteran may benefit from this new liberalizing regulation.  See 75 Fed. Reg. 39,843-52 (July 13, 2010).

Upon receiving the file back from the Court, the Board sent the Veteran's attorney a letter in July 2011 giving him 90 days to submit additional evidence and/or argument in support of this claim.  In response to this 90-day letter, the Veteran's attorney submitted a statement in August 2011 indicating the Veteran wants a videoconference hearing before the Board concerning his claim.  The Board, therefore, is remanding the claim to the RO to schedule this requested hearing.


REMAND

As explained, the attorney's August 2011 statement requested a videoconference hearing before the Board.  The Veteran has not had a hearing before the Board concerning this claim, and he is entitled to one before readjudicating his appeal.  38 C.F.R. §§ 20.700(a) and (e) (2010).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the claim is REMANDED for the following action:

Schedule a videoconference hearing at the earliest opportunity.  Notify the Veteran and his attorney of the date, time, and location of this hearing.  Put a copy of this letter in the claims file.  If, for whatever reason, the Veteran changes his mind and elects not to have a hearing, or fails to report for the scheduled hearing, then also document this in the claims file.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


